 
 
Exhibit 10.1
 
 



AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT
 
AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT (this “Amendment”) dated as of
December 22, 2008 to CREDIT AGREEMENT (as amended, modified or supplemented
prior to the date hereof, the “Credit Agreement”), dated as of March 7, 2008,
between Anthracite Capital, Inc., as Borrower, and BlackRock Holdco 2, Inc., as
Lender.  All capitalized terms used but not defined herein shall have the same
meanings herein as in the Credit Agreement.  The parties hereto hereby agree as
follows:
 
ARTICLE I:  AMENDMENT
 
Section 1.1.  Defined Terms.  Section 1.1 is hereby amended such that the
definitions set forth below which are also set forth in the Credit Agreement are
hereby amended and restated in their entirety as set forth below.
 
“Final Maturity Date” means (a) March 5, 2010, (b) such later date to which the
Final Maturity Date has been extended pursuant to Section 2.2, or (c) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement, whether by acceleration or otherwise.
 
“Margin” means (a) prior to January 28, 2009, 2.50% per annum and (b) on January
28, 2009 and thereafter, 3.50% per annum.
 
ARTICLE II:  CONDITIONS
 
Section 2.1.  Conditions to Effectiveness.  This Amendment shall become
effective as of the date hereof upon satisfaction of each of the following
conditions:
 
(a)           Borrower’s execution and delivery to Lender of this Amendment; and
 
(b)           Lender’s receipt of all invoiced and unpaid fees and out-of-pocket
expenses incurred in connection with this Amendment, including, without
limitation, the fees and disbursements of Lender’s counsel.
 


ARTICLE III:  REAFFIRMATION; REPRESENTATIONS AND WARRANTIES
 
Section 3.1.  General.  Borrower hereby ratifies, confirms and reaffirms in all
respects all of its Obligations to Lender as evidenced by the Credit Documents
and all of its Obligations to Lender arising under any other instrument or
agreement creating, evidencing, or securing any of its obligations to Lender.
 
Section 3.2.  Representations and Warranties.  Borrower hereby represents and
warrants to Lender that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
(b) no Default or Event of Default has occurred and is continuing, (c) this
Amendment has been duly authorized, executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and (d) no litigation has been
commenced against Borrower or any of its subsidiaries seeking to restrain or
enjoin (whether temporarily, preliminarily or permanently) the performance of
any action by Borrower required or contemplated by this Amendment, the Credit
Agreement or the Credit Documents, in each case as amended hereby.

 
1

--------------------------------------------------------------------------------


 
ARTICLE IV:  MISCELLANEOUS
 
Section 4.1.  No Waiver.  Except as otherwise provided herein, this Amendment
shall not (a) constitute a modification, acceptance or waiver with respect to
any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein, or (b) except as contemplated
hereunder, prejudice any right or remedy that Lender may now have or may have in
the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein and all obligations of Borrower and
rights of Lender thereunder shall remain in full force and effect.
 
Section 4.2.  Amendment.  This Amendment is a Credit Document.
 
Section 4.3.  Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights or Obligations hereunder and any attempted assignment
or transfer by Borrower shall be null and void.
 
Section 4.4.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
Section 4.5.  Headings.  Article and section headings are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
 
Section 4.6.   Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment or of any other Credit Document by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment or of such other
Credit Document.
 
Section 4.7.  Severability.  The fact that any term or provision of this
Amendment is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation, or jurisdiction or as applied to any person.
 
Section 4.8.  Extension Fee.  The Borrower agrees to pay to the Lender on or
prior to December 30, 2008, an extension fee in the amount of $150,000, which is
fully earned by the Lender on the date hereof and, once paid, is non-refundable.
 


[Signature page follows]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
BORROWER:
       
ANTHRACITE CAPITAL, INC.
                         
By
/s/ Richard Shea
     
Name:
Richard Shea
   
Title:
President & Chief Operating Officer
             
LENDER:
       
BLACKROCK HOLDCO 2, INC.
                   
By
/s/ Amy Engel
     
Name:
Amy Engel
   
Title:
Managing Director & Treasurer




